Appeal from a decision of the Unemploy*698ment Insurance Appeal Board, filed June 14, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a maintenance worker at a clinic for recovering drug addicts, where every weekday methadone mixed with orange juice was dispensed to approximately 600 individuals. On Friday mornings, it was claimant’s job to take out the trash bags containing the used cups and empty methadone bottles and to watch over them until they were picked up by the sanitation truck in order to prevent them from falling into the hands of drug addicts or drug dealers. Claimant was fired after he took out the trash one Thursday afternoon, leaving it unattended until it was picked up the next morning. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because he lost his employment due to misconduct. We affirm. Evidence presented at the hearing disclosed that claimant knowingly violated an established workplace rule, an infraction which may constitute disqualifying misconduct (see, Matter of Imondi [North Fork Bank—Sweeney], 233 AD2d 736, 737; Matter of O’Shea [Sweeney], 233 AD2d 736).
Mercure, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.